Case 8:18-cv-01083-MSS-AEP Document 28-1 Filed 06/06/19 Page 1 of 2 PageID 111



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 DISH NETWORK L.L.C. and
 NAGRASTAR LLC,

       Plaintiffs,

 v.                                                    Case No: 8:18-cv-1083-T-35AEP

 JULIE BISHOP and A-BOX TV LLC,
 individually and collectively,

       Defendants.


                  FINAL JUDGMENT AND PERMANENT INJUNCTION

       Having considered the Parties’ Stipulation for Entry of Final Judgment and

 Permanent Injunction, and good cause appearing, the Court approves the stipulation and

 orders as follows:

       1. Judgment is entered for Plaintiffs DISH Network L.L.C. and NagraStar LLC

 (collectively, “DISH”) and against Defendant Julie Bishop (“Defendant”) on Counts I and

 II alleging violations of the Federal Communications Act, 47 U.S.C. § 605(a) and (e)(4).

       2. Defendant and any person or entity acting in active concert or participation with

 Defendant that receives actual notice of this Order are hereby permanently enjoined from:

              1) redistributing or retransmitting any DISH satellite signal or over-the-top

                  (“OTT”) signal, or assisting others in receiving, intercepting, or

                  decrypting any DISH satellite signal or OTT signal;

              2) distributing, copying, reproducing, performing, hosting, streaming, or

                  displaying any video programming to which DISH or its affiliates own,




                                           -1-
Case 8:18-cv-01083-MSS-AEP Document 28-1 Filed 06/06/19 Page 2 of 2 PageID 112



                  license or control broadcast, distribution, reproduction, or public

                  performance rights (the “Protected Content”);

              3) manufacturing, assembling, modifying, importing, exporting, selling, or

                  otherwise distributing any device, software code, software program,

                  service or application that is intended for receiving or assisting in

                  receiving DISH satellite signals, DISH OTT signals, or the Protected

                  Content; and

              4) advertising, marketing, or promoting the unauthorized reception of the

                  DISH satellite signals, OTT signals, or the Protected Content.

       4. This permanent injunction takes effect immediately.

       5. Defendant, Julie Bishop, shall pay damages to DISH in the amount of two million

 dollars ($2,000,000), which represents ten thousand dollars ($10,000) per violation of 47

 U.S.C. § 605(e)(4). See 47 U.S.C. § 605(e)(3)(C)(ii).

       6. Each party is to bear its own attorney’s fees and costs.

       7. The Court retains jurisdiction over this action for a period of two years for the

 purpose of enforcing this final judgment and permanent injunction.

       DONE and ORDERED in Tampa, Florida this 6th day of June 2019.




 Copies furnished to:
 Counsel of Record
 Any Unrepresented Party




                                           -2-
